Exhibit 10.6

AMENDMENT

to

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of May 16,
2012, by and between Healthcare Trust of America, Inc., a Maryland corporation
(the “Corporation”), and Kellie S. Pruitt (the “Executive”).

WHEREAS, the Executive is currently employed by the Corporation pursuant to that
certain Employment Agreement, dated as of July 1, 2009 (the “Agreement”); and

WHEREAS, the term of the Agreement is scheduled to expire on June 30, 2012, and
the Corporation and the Executive desire to amend the Agreement, as provided
herein.

NOW, THEREFORE, the parties agree as follows:

1. Section 2 of the Agreement is hereby amended to provide that the Employment
Period (as defined therein) shall be extended for one (1) additional year so
that the Employment Period, subject to early termination pursuant to Section 7
of the Agreement, shall conclude on June 30, 2013.

2. Section 5 of the Agreement is hereby amended to delete the section entitled
“Participation - Equity Interest” in its entirety.

3. Section 8 of the Agreement is hereby amended to provide that (a) the
“Release” referred to in such section must be executed by the Executive within
45 days after the Executive’s Date of Termination (as defined therein) and must
not be revoked by the Executive within any revocation period provided by
applicable law, (b) if the Executive is entitled to receive cash severance
pursuant to such section, such severance shall be paid in a lump sum on the
sixtieth (60th) day following the Executive’s Date of Termination, and (c) the
fourth paragraph of the “Provisions Regarding Code Section 409A” in Section 10
of the Agreement is hereby deleted in its entirety.

4. Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

5. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.

6. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

HEALTHCARE TRUST OF AMERICA, INC.

By:  

 

[Name]   [Title]   EXECUTIVE

 

Kellie S. Pruitt

 

2